Reasons for Allowance
Claims 16-24, 26-28, 30-33 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Clarity
The newly amended claims no longer recite indefinite claim language.  The rejections under 35 USC 112(b) to claims 16-24 and 26-29 have been overcome.

Signals Per Se
Claims 29 has been cancelled.  The rejection under 35 USC 101 is moot.

Allowable Subject Matter
Claims 16-24, 26-28, 30-33 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

Regarding Claims 16-24 and 26-29, as discussed in the Final Rejection dated 10/16/2020, neither Shigeru (US 2003/0078971 A1) nor Acharyya (US 2015/0081469 A1) nor Moritex (JP 2007019656A) nor the totality of the prior art anticipate or render obvious the claims as a whole.
While the prior art teaches some aspects and features of claims 1-11, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the 
Regarding claims 30-33, the claims recite substantially similar features as claims 16-24 and 26-29 and recite allowable subject matter for the reasons identified with respect to Claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625